Title: To James Madison from Jonathan Thompson, 30 June 1821
From: Thompson, Jonathan
To: Madison, James


                
                    Dear sir
                    Custom House New York Collectors OfficeJune 30. 1821.
                
                I rec’d your letter of the 21st. inst. in relation to the Box of Seeds—there being no opportunity to Fredericksburg, have forwarded it as per enclosed Bill of Lading to Norfolk to be forwarded from thence to the care of Messrs. Mackay & Campbell, Fredericksburg Va. No charge has been made to me for it. I am sir with respect Your Obt. Servt.
                
                    Jonathan Thompson
                    Collector
                
            